Order vacating plaintiff’s notice to take testimony of defendant should be reversed and motion denied. Order reversed on the law and the facts, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. Examination before Samuel E. Goldstein, attorney and counsellor at law, at the office of the New York State Bar Association, 90 State St., Albany, N. Y., on March 25, 1941, at two o’clock in the afternoon, or another date agreed upon by the referee and the respective attorneys. Hill, P. J., Bliss, Heffeman, Schenck and Foster, JJ., concur.